DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed December 1, 2021, with respect to the prior art of Teru (JP 2001-271180A) have been fully considered and are persuasive.  The rejections using the prior art of Teru to teach the current plates have been withdrawn. 
	The prior art of Kitamura et al (US 2017/0309501) teaching current plates 18 has been introduced below.
	It is noted that claim 1 of the present invention recites that the current plates are provided in a first gap region above the semiconductor substrates in gaps between the conveyer and sidewall of the processing tank on both sides of the conveyer. The limitation of the first gap region being above the substrates is interpreted as a matter of an intended use as the workpieces or substrates are not structurally part of the apparatus. Thus, recitations in the claims that discuss the current plates located above the substrates, or relative to the first gap, or the array direction of the substrates depend upon the height of the substrates or direction of the substrates which are not given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-10, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al (US 2017/0309501).

It is noted that the claims of the present invention recite that the current plates are provided in a first gap region above the semiconductor substrates in gaps between the conveyer and sidewall of the processing tank on both sides of the conveyer. The limitation of the first gap region being above the substrates is interpreted as a matter of an intended use as the workpieces or substrates are not structurally part of the apparatus. Thus, recitations in the claims that discuss the current plates located above the substrates, or relative to the first gap, or the array direction of the substrates depend upon the height of the substrates or direction of the substrates which are not given patentable weight.

	The prior art of Kitamura et al teaches a processing tank (tank 11 featuring inner tank 111 and outer tank 112), a conveyor (lifter 17) that supports a plurality of semiconductor substrates 20, a plurality of liquid suppliers (pipes 121), and current plates 18 see Figs. 1, 2, 10, and 11. Marked up versions of Figs. 1, 10, and 11 are provided below.



    PNG
    media_image1.png
    767
    606
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    712
    613
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    810
    693
    media_image3.png
    Greyscale

Regarding claim 3:	 The substrate processing device according to claim 1, wherein the current plates are provided to obstruct the first gap region as viewed from the array direction of the semiconductor substrates.  See the marked-up versions of Figures 10, 11 above of Kitamura et al.



Regarding claim 8: The substrate processing device according to claim 1, wherein the current plates have a substantially same shape and are provided at a substantially same height.  See the marked-up versions of Figures 10, 11 above of Kitamura et al.

Regarding claim 9: The substrate processing device according to claim 1, wherein the conveyer transports the semiconductor substrates into or out of the processing tank by moving the semiconductor substrates up or down, and the current plates are provided at locations where the current plates are not in contact with the conveyer and the semiconductor substrates.  See [0018] and [0029].

Regarding claim 10:	The substrate processing device according to claim 1, wherein the first gap region is located above substantial centers of the semiconductor substrates, and lower ends of the current plates are at height locations near centers of the semiconductor substrates. .See the marked-up versions of Figures 10, 11 above of Kitamura et al.


Regarding claim 12: The substrate processing device according to claim 1, wherein the conveyer (lifter 17) comprises a support supporting the semiconductor substrates from below, and a conveyer plate connecting with the support and facing the semiconductor substrates, and the conveyer plate has an opening to include an intersecting position of supply directions of the liquid supplied from the liquid suppliers as viewed from the array direction of the semiconductor substrates. .  See the marked-up versions of Figures 10, 11 above of Kitamura et al.



Regarding claim 19: The substrate processing device according to claim 1, wherein the semiconductor substrates are arrayed in such a manner that element formation surfaces of semiconductor substrates in each pair of adjacent semiconductor substrates face27 each other. See the marked-up versions of Figures 10, 11 above of Kitamura et al.


Claims 2, 5-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2017/0309501) in view of Keech et al (US 2016/0035587).

Regarding claim 2: See Fig, 7 of Keech et al where the plates are at the same height as the upper end of the processing tank. According to [0039] and [0053] the arrangement, configuration, and dimensions of the current plates is a matter of design choice so that the desired flow pattern of the processing fluid will be enhanced with the use and location of the current plates. Keech et al teaches an ultrasonic tank and methods for uniform glass substrate etching with a processing tank (etching tank 130), conveyor (sample holder 140), current plates (ultrasonic transducers 150). See Figs 1-11 with a plurality of current plates and the examples of various configurations. 
Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide, location and configure the current plates of Kitamura in the suggested configurations, arrangement, number, and dimensions of Keech et also that desire flow pattern can be produced.


Regarding claim 11: The prior art of Kitamura et al fails to specify the shape of the current plate can have  an arc shape that corresponds to the shape of the outer edge of the substrates. The shape of the current plates is a matter of design choice as the shape of the current plate see [0039] and [0053] being an arc enhances the consistency of the flow pattern resulting from the vibration of the processing fluid of which the shape of the plate has an effect as suggested by the prior art of Keech et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al in view of Doh (US 6,675,817). 
The teachings of Kitamura et al were discussed above. Though air bubbles 50 are illustrated in Kitamura et al. See [0045].

Kitamura et al fails to teach gas suppliers.

The prior art of Doh teaches an apparatus for etching a glass substrate see Fig. 2 where the etching bath 211 (processing tank), a conveyor (cassette 217), and ultrasonic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716